                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



EDWARD VYSTRCIL, et al.,                    )      CASE NO. 4:17CV781
                                            )
                      Plaintiffs,           )      JUDGE CHRISTOPHER A. BOYKO
                                            )
              vs.                           )      OPINION AND ORDER
                                            )
MERCY HEALTH, et al.,                       )
                                            )
                      Defendants.           )


CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court upon the Motion (ECF DKT #43) of Defendant

Frost-Arnett Company, Inc. for Summary Judgment. For the following reasons, the Motion is

granted.

                                    I. BACKGROUND

       This lawsuit arose out of a debt Plaintiffs Edward and Judy Vystrcil owed for services

provided to their daughter by St. Joseph Medical Center, a facility now owned by Defendant

Mercy Health Youngstown LLC. Mercy Health retained Frost-Arnett to collect this debt. On

March 16, 2016, Plaintiffs made full payment in the amount of $196.65 to Frost-Arnett.

Despite this payment, Mercy Health referred the matter to Defendant Global Receivables
Solutions, Inc. on or about August 1, 2016, to make further efforts to collect this debt.1

       Plaintiffs allege that Frost-Arnett attempted via telephone calls to collect on a debt

that had already been paid in violation of the Fair Debt Collection Practices Act (“FDCPA”),

15 U.S.C. § 1692e. Plaintiffs also allege that Frost-Arnett was negligent in failing to

communicate promptly to other Defendants that the debt had been paid in full. As a result of

Frost-Arnett’s FDCPA violations and negligent conduct, Plaintiffs allegedly have suffered

headaches, sleeplessness, nausea, embarrassment, anxiety and medical expenses.

       Defendant Frost-Arnett contends that the transcript of the telephone communications

shows no attempt to collect a debt. Moreover, Frost-Arnett insists that it handled the

payments on the account correctly, promptly forwarded all payments to Mercy Health and

provided Plaintiffs with written confirmation that the account had a zero balance. There was

no duty owed to Plaintiffs that was breached and Frost-Arnett had no control over the actions

of third parties like Mercy Health and Global Receivables.

                               II. LAW AND ANALYSIS

Standard of Review

       Summary judgment shall be granted only if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” See Fed.R.Civ.P. 56(a). The burden is on the moving party to conclusively show no

genuine issue of material fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);

Lansing Dairy. Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994). The moving party must



1
 Plaintiffs have since settled their claims against Global Receivables.


                                               -2-
either point to “particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations, admissions,

interrogatory answers, or other materials” or show “that the materials cited do not establish

the absence or presence of a genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.” See Fed.R.Civ.P. 56(c)(1)(A), (B). A court

considering a motion for summary judgment must view the facts and all inferences in the light

most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986). Once the movant presents evidence to meet its burden, the

nonmoving party may not rest on its pleadings, but must come forward with some significant

probative evidence to support its claim. Celotex, 477 U.S. at 324; Lansing Dairy, 39 F.3d at

1347.

        This Court does not have the responsibility to search the record sua sponte for genuine

issues of material fact. Betkerur v. Aultman Hospital Ass 'n., 78 F.3d 1079, 1087 (6th Cir.

1996); Guarino v. Brookfield Township Trustees, 980 F.2d 399, 404-06 (6th Cir. 1992). The

burden falls upon the nonmoving party to “designate specific facts or evidence in dispute,”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986); and if the nonmoving party

fails to make the necessary showing on an element upon which it has the burden of proof, the

moving party is entitled to summary judgment. Celotex, 477 U.S. at 323. Whether summary

judgment is appropriate depends upon “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.” Amway Distributors Benefits Ass 'n v. Northfield Ins. Co., 323

F.3d 386, 390 (6th Cir. 2003) (quoting Anderson, 477 U.S. at 251-52).


                                               -3-
Fair Debt Collection Practices Act

       The stated purpose of the FDCPA is “to eliminate abusive debt collection practices by

debt collectors, to insure that those debt collectors who refrain from using abusive debt

collection practices are not competitively disadvantaged, and to promote consistent State

action to protect consumers against debt collection abuses.” 15 U.S.C. § 1692e.

       As the Sixth Circuit has stated in Miller v. Javitch, Block & Rathbone, 561 F.3d 588,

592 (6th Cir. 2009), “[t]hese provisions sweep with “‘extraordinar[y]’ breadth,” quoting Frey

v. Gangwish, 970 F.2d 1516, 1521 (6th Cir.1992), “and call for ‘strict liability, ... meaning

that a consumer may recover statutory damages if the debt collector violates the FDCPA even

if the consumer suffered no actual damages,’” quoting Fed. Home Loan Mortgage Corp. v.

Lamar, 503 F.3d 504, 513 (6th Cir.2007).

       The Sixth Circuit has adopted the “least-sophisticated-consumer” test when

determining whether a statement by a debt collector violates the FDCPA. Kistner v. Law

Offices of Michael P. Margelefsky LLC, 518 F.3d 433, 438-39 (6th Cir.2008). “The basic

purpose of the least-sophisticated-consumer standard is to ensure that the FDCPA protects all

consumers, the gullible as well as the shrewd.” Gionis v. Javitch, Block, Rathbone, LLP, 238

F. App’x. 24 *3 (6th Cir. 2007), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d

Cir.1993). “This effort is grounded, quite sensibly, in the assumption that consumers of

below-average sophistication or intelligence are especially vulnerable to fraudulent schemes.”

Gionis, 238 F. App’x. 24 at *3, quoting Clomon, at 1319. “This standard ‘protects naive

consumers [while] prevent[ing] liability for bizarre or idiosyncratic interpretations of

collection notices by preserving a quotient of reasonableness and presuming a basic level of


                                               -4-
understanding and willingness to read with care.’” Miller, 561 F.3d at 592, quoting Kistner,

518 F.3d at 438-39. “Stated differently, we will not ‘countenance lawsuits based on frivolous

misinterpretations or nonsensical interpretations of being led astray.’” Id., quoting Jacobson

v. Healthcare Fin. Servs. Inc., 434 F.Supp.2d 133 (E.D.N.Y.2006). This objective standard is

“lower than simply examining whether particular language would deceive or mislead a

reasonable debtor.” Smith v. Compute Credit, Inc., 167 F.3d 1052, 1054 (6th Cir.1999).

       Section 1692e of the Act states, “[a] debt collector may not use any false, deceptive,

or misleading representation or means in connection with the collection of any debt.” Section

1692e(5) prohibits a “threat to take any action that cannot legally be taken or that is not

intended to be taken.” Section 1692e(10) prohibits “[t]he use of any false representation or

deceptive means to collect or attempt to collect any debt[.]”

       “A claim under § 1692e(5) has two elements: (1) a threat to take legal action; and (2)

the inability to take that action lawfully.” Barany-Snyder v. Weiner, No. 1:06CV2111, 2007

WL 210411, *7 (N.D.Ohio Jan. 24, 2007), citing Wright v. Asset Acceptance Corp., No. C-3-

97-375, 1999 U.S. Dist. LEXIS 20675, *5 n. 7 (S.D.Ohio Jan. 3, 2000). “In assessing the first

element, courts have consistently required some language that would lead a consumer to

believe the legal right would be exercised before finding a “threat” under 15 U.S.C.

§ 1692e(5).” Id.

Plaintiffs’ FDCPA Claims

       On April 7, 2017, four weeks after this case was originally instituted in Trumbull

County Common Pleas Court, an employee of Frost-Arnett called Plaintiffs. That telephone

call went as follows:


                                               -5-
       MR. VYSTRCIL: Hello?

       MS. GONZOLAS: Hello. This call may be monitored or recorded. This

       is Claudia Gonzolas and I'm trying to reach Edward Vystrcil.

       MR. VYSTRCIL: And who is this?

       MS. GONZOLAS: My name is Claudia Gonzolas and I'm calling from

       Frost-Arnett Company. Hello.

       MR. VYSTRCIL: What company is that?

       MS. GONZOLAS: Am I speaking to Mr. Edward Vystrcil?

       MR. VYSTRCIL: No. What company are you with?

       MS. GONZOLAS: Is this a wrong number, sir?

       MR. VYSTRCIL: You'll have to talk to my lawyer.

(Edward Vystrcil Deposition, ECF DKT #44-1, p.33 at 12-24).

        In his sworn deposition, Plaintiff Vystrcil concedes that there was no demand for

payment in this April 7, 2017 call to him, nor did Frost-Arnett try to induce payment on the

account. (Id. at p.34 at 17-23). The Court finds that the transcribed conversation does not

evidence any attempt to collect on a debt from Plaintiffs nor is there any threat of legal action.

       Shortly after ending that call, Mr. Vystrcil placed a call to Frost-Arnett. Portions of

that telephone conversation went as follows:

       CELIA: This call may be monitored or recorded. Thank you for calling Frost-Arnett

       Company. This is Celia. How can [we] help you today?

                                      ****

       MR. VYSTRCIL: Yeah. Somebody called me at this phone number and I was trying


                                               -6-
        to figure out what it was pertaining to.

                                       ****

        CELIA: We were trying to reach Edward Vystrcil.

                                       ****

        CELIA: Thank you, sir. I might advise this communication is from a debt collector.

        It is an attempt to collect on a debt. Any information obtained will be used for that

        purpose. It looks like the reason we were calling was regarding an account that was

        owed to St. Joseph Health Center in the amount of $221.65, but as of today, that

        account was returned back to them.

                                       ****

        CELIA: I’m sorry. Normally sometimes they will send them or they sent them in

        error and they realized it was an error and they recall them back, so this one was sent

        back today.

        MR. VYSTRCIL: So do we owe that or it’s an error?

        CELIA: That is something that you would need to take up with St. Joseph. We don’t

        know the reason why they get recalled. I don’t know if it’s an insurance payment or a

        payment came in. We don’t know. As far as a payment coming in recently, I don’t see

        no payments so you might want to give them a call to see if it’s still owed.

        MR. VYSTRCIL: Okay. Will do. Thank you.

(Id. at pp. 37-39).

        Plaintiff testified that this debt was paid and the litigation had begun; so, he did not

understand why Frost-Arnett was continuing to contact him. (Id. at p.40). Looking at the


                                                -7-
language of the second telephone conversation initiated by Plaintiff, the Court does not

discern an attempt by Defendant to induce payment of a debt. Although prefaced with the

boilerplate warning identifying Frost-Arnett as a debt collector, the Frost-Arnett

representative informed Plaintiff that the account was no longer with them. The language

used by the Frost-Arnett representative cannot reasonably be interpreted to deceive or mislead

a reasonable debtor under 15 U.S.C. § 1692e. Furthermore, the Court does not find a “threat”

made by Frost-Arnett that would lead a consumer like Plaintiff to believe the legal right to

take action in pursuit of collection would be exercised. See 15 U.S.C. § 1692e(5).

       In Plaintiffs’ Memorandum in Opposition (ECF DKT #46), Plaintiffs argue that the

April 7, 2017 telephone calls also violated 15 U.S.C. § 1692c(a)(2). Plaintiffs did not allege

any violations of that subsection in the Amended Complaint.

       Plaintiffs may not expand the scope of their claims in an opposition to a summary

judgment motion. See Tucker v. Union of Needletrades, Industrial and Textile Employees, et

al., 407 F.3d 784 (6th Cir. 2005). The Sixth Circuit in Tucker discussed the rationale against

permitting the assertion of new claims in response to a summary judgment motion:

               Once a case has progressed to the summary judgment stage,
               therefore, “the liberal pleading standards under Swierkiewicz
               and [the Federal Rules] are inapplicable.” Gilmour v. Gates,
               McDonald & Co., 382 F.3d 1312, 1315 (11th Cir.2004)
               (holding that a plaintiff could not raise a new claim in response
               to a summary judgment motion); see also 10A Charles Alan
               Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice
               and Procedure § 2723 (3d ed. Supp.2005) (“A non-moving
               party plaintiff may not raise a new legal claim for the first time
               in response to the opposing party's summary judgment motion.
               At the summary judgment stage, the proper procedure for
               plaintiffs to assert a new claim is to amend the complaint in
               accordance with Rule 15(a).”). To permit a plaintiff to do
               otherwise would subject defendants to unfair surprise. See

                                               -8-
               Guiffre v. Local Lodge No. 1124, No. 90-3540, 1991 WL
               135576, at *5 (6th Cir. July 24, 1991) (unpublished) (refusing
               to hear claims raised for the first time in opposition to summary
               judgment because, “[h]aving received no notice of them, the
               defendants had no opportunity to investigate them when they
               conducted their own discovery”); see also EEOC v. J.H. Routh
               Packing Co., 246 F.3d 850, 854 (6th Cir.2001) (stating that
               even under the liberal notice-pleading regime, the Federal Rules
               of Civil Procedure still require “that the complaint give the
               defendant fair notice of the claim and its supporting facts”).

Id. at 788.

        Therefore, the purported claim under 15 U.S.C. § 1692c(a)(2) is not properly before

the Court and will not be considered.

Plaintiffs’ Negligence Claim

        Plaintiffs allege that Defendant Frost-Arnett “had a duty to communicate promptly to

the other defendants that the debt had been paid in full once it learned that the other

defendants were attempting to collect the debt.” (Amended Complaint, ECF DKT #29, ¶ 29).

Frost-Arnett correctly notes that Plaintiffs have no legal authority for the existence of such a

duty nor for a relationship between debt collector and debtor that would give rise to a duty.

        It is not disputed that Frost-Arnett accepted payments by Plaintiffs on their account.

Likewise, Frost-Arnett has provided evidence to demonstrate that, on March 31, 2016, it

promptly forwarded Plaintiffs’ payment to St. Joseph Health Center (Mercy Health). (ECF

DKT #47, Exhibit A). Plaintiffs acknowledge, furthermore, that Frost-Arnett provided them a

subsequent written communication verifying that the balance on their account was zero.

(Edward Vystrcil Deposition, ECF DKT #44-1, p. 25 and Exhibit 6). Thus, Frost-Arnett met

its obligation to collect debts on behalf of Plaintiffs’ creditor and fulfilled any duty to

Plaintiffs to appropriately process their account payments.

                                                -9-
Damages

       In view of the Court’s analysis of Plaintiffs’ FDCPA and Negligence claims, Plaintiffs

have not, and cannot, establish that any actions on the part of Frost-Arnett proximately caused

their alleged damages.

                                   III. CONCLUSION

       Plaintiffs have not “come forward with some significant probative evidence to support

[their] claim[s]. Celotex, 477 U.S. at 324; Lansing Dairy, 39 F.3d at 1347. Therefore, the

Motion (ECF DKT #43) of Defendant Frost-Arnett Company, Inc. for Summary Judgment is

granted.

       IT IS SO ORDERED.


                                     s/ Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     United States District Judge
Dated: May 10, 2019




                                             -10-
